DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/20/2021, with respect to claim rejections on the Final Office Action have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 4135408 A, US 4218926 A, US 3762208 A and US 4120206 A.
US 4135408 A discloses A differential pressure measuring transducer assembly comprising: a housing having a flexible partition mounted on and extending radially to the wall of said housing, said flexible partition comprising a substantially planar corrugated diaphragm having a center mounting hub;  a pair of isolation diaphragms enclosing substantially equal volume of fluids on each side of said partition; pressure-responsive transducer means mounted 
US 4218926 A discloses a narrow pressure sensor unit interposable between close spaced flanges on coaxially opposed pipes. The pressure sensor unit includes an annular body sandwiched coaxially between two flanking rings of lesser inside diameter by a circumferential array of axial fasteners. A resilient cylinder has an intermediate portion spaced radially inward of the annular body by an annular sensing fluid chamber. The cylinder is of generally U-shaped cross section and has sides extending radially outward along annular reliefs in the flanking disks. Axially widened lips on such sides lie in opposed annular grooves in the flanking rings, and are compressed between the axially opposed surfaces of the respective flanking ring groove and body to seal the fluid chamber. The lips are radially wider than the axial width of the reliefs to lock the lips in the grooves. A pressure gauge connects through the body to the sensing fluid chamber.
US 3762208 A discloses a housing structure defines opposing sealed fluid pressure chambers separated by a thin flexible metal diaphragm formed integrally with a surrounding retaining ring and a narrow thickened beam portion extending radially across the diaphragm. A small cavity is formed extending into one end of the beam portion. Strain gages, electrically 
US 4120206 A discloses a capacitance type differential pressure sensor which includes isolation diaphragms and incompressible fluid filling so that the sensing element does not have to be exposed to hostile fluids for pressure sensing and which isolation diaphragms are arranged in a manner to minimize sensitivity to acceleration forces encountered during use.
The references separately or in combination do not appear teach the sensor chamber is positioned radially inward of an inner circumference of the annular chamber, and wherein the sensor chamber and the annular chamber are approximately centered with respect to a sensor axis
in combination with the specific details of the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861